Citation Nr: 9919793	
Decision Date: 07/20/99    Archive Date: 07/28/99

DOCKET NO.  97-20 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for human immunodeficiency 
virus (HIV)-related illness, currently evaluated as 30 
percent disabling.  




ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The evidence of record shows verified active military service 
from June 1971 to December 1978.  The record also shows 
additional active military service from September 1982 to 
June 1993.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a March 1996 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


FINDING OF FACT

The veteran's HIV-related illness is currently manifested by 
complaints of fatigue, weight loss, and diarrhea.  


CONCLUSION OF LAW

The criteria for a rating of 60 percent, and no more, for 
HIV-related illness have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.88b, Diagnostic Code 6351 (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

It is initially noted that this claim on appeal is well 
grounded; that is, it is not inherently implausible.  It is 
also found that the facts relevant to this issue have been 
properly developed and the statutory obligation of the VA to 
assist the veteran in the development of his claim has been 
satisfied.  38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

An examination was conducted by VA in October 1994.  At that 
time, it was noted that the veteran was 6 feet tall and 
weighed 182 pounds.  His CD4 count was only 96.  He denied 
any AIDS defining diseases and stated that he had not had 
difficulties with thrush, pneumocystic carinii pneumonia 
(PCP), central nervous system infections or tuberculosis.  
The veteran was noted to be well developed, but thin and in 
no apparent distress.  Examination was unremarkable.  The 
impression was HIV infection without AIDS defining 
opportunistic infection.  

VA outpatient treatment records, dated from September 1995 to 
February 1996, show that in September 1995 his CD4 count was 
42.  In November 1995 the veteran weighed 170 pounds.  There 
was no thrush and his chest was clear.  Elevated glucose and 
triglyceride levels were noted.  In December 1995, it was 
noted that he weighed 164.75 pounds.  The assessment was 
continued weight loss.  In January 1996 he weighed 165 
pounds.  The assessment was stable.  When last examined, he 
had complaints of sinus congestion and irritation as well as 
post-nasal drip.  He weighed 163 pounds.  A chest X-ray study 
showed suspected infiltrates in the right lower lobe.  The 
assessment was right lower lobe pneumonia, questionable 
sinusitis.  

An examination was conducted by VA in July 1997.  At that 
time, the veteran stated that he was unemployed because he 
was very tired and unable to maintain the energy necessary to 
remain employed.  His most recent CD-4 was taken on August 
1996 and was 24.  A previous viral load count was about 
70,000.  He denied any AIDS defining illnesses such as 
pneumocysitic carinii pneumonia, candida infections, or CNS 
neoplasms or infections.  He reported that his appetite was 
very good, but he believed that his medication, which gave 
him frequent diarrhea, was causing a weight loss.  The 
veteran reported that his weight was 200 pounds when he was 
diagnosed and that at the present time it was 166 pounds.  He 
had been on multiple anti-HIV medications with a very limited 
response.  On physical examination, he was 5 feet and 11 
inches tall and weighed 166 pounds.  He was described as 
mildly emaciated.  He appeared to be in no acute distress.  
There was noticeable weight loss in the clavicular areas.  
There was no lymphadenopathy, no JVD, and no thyromegaly.  
The lungs were clear to auscultation, bilaterally, without 
wheezes or crackles.  Cardiovascular examination revealed a 
regular rate and rhythm without murmurs, gallops or rubs.  
The abdomen was soft, nontender and nondistended.  There was 
no organomegaly noted.  Extremities showed no clubbing, 
cyanosis or edema.  The impression was HIV infection without 
age defining opportunist infections or malignancies.  The 
examiner noted that there was a moderate amount of weight 
loss that was probably attributable to his diarrhea symptoms 
since the veteran had maintained a good appetite.  

The RO has rated the veteran's HIV disability under the 
criteria of 38 C.F.R. § 4.88b, Code 6351.  It is noted that 
during the pendency of the appeal, the rating criteria for 
some infectious diseases was revised effective August 1996.  
However, the schedular ratings applicable to his HIV 
disability did not change as a result of these revisions.  
Therefore, the Board finds that no prejudice will result to 
the veteran by way of appellate review of the claims at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); see also 
VAOPGCPREC 16-92 (July 24, 1992). Further, because the Board 
finds no differences between the amended provisions of the 
Rating Schedule and the prior version with respect to the 
ratings assigned to the veteran's disabilities, the amended 
provisions will be applied as "more favorable" to the 
veteran.

A 30 percent evaluation is warranted for recurrent 
constitutional symptoms, intermittent diarrhea, and on 
approved medication, or; minimum rating with T4 cell count 
less than 200, or Hairy Cell Leukoplakia, or Oral 
Candidiasis.  Refractory constitutional symptoms, diarrhea, 
and pathological weight loss, or; minimum rating following 
development of AID-related opportunistic infection or 
neoplasm will be assigned a 60 percent evaluation.  Finally, 
AIDS with recurrent opportunistic infections or with 
secondary diseases afflicting multiple body systems; HIV-
related illness with debility and progressive weight loss, 
without remission, or few or brief remissions warrants a 100 
percent evaluation.  38 C.F.R. § 4.88b, Diagnostic Code 6351.  

The medical evidence of record shows that the veteran's CD-4 
count has been consistently dropping in recent years.  He has 
had a moderate amount of weight loss and complaints of 
diarrhea.  Although he has not exhibited any AIDS-related 
opportunistic infections as yet, his condition has clearly 
been worsening over the past three years.  Giving him the 
benefit of the doubt, the Board finds that his symptoms more 
nearly approximate the criteria for the 60 percent disability 
rating.  Therefore an increased evaluation is warranted.  
38 C.F.R. § 4.7.  As he has not met the criteria for a 
schedular 100 percent rating, as outlined above, a rating in 
excess of 60 percent is not warranted.  

Moreover, application of the extraschedular provisions is 
also not warranted in this case.  38 C.F.R. § 3.321(b) 
(1998).  There is no objective evidence that this service- 
connected disability presents such an exceptional or unusual 
disability picture, with such factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  Hence, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under the 
above-cited regulation, was not required.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).


ORDER

An increased evaluation of 60 percent rating for HIV-related 
illness is granted, subject to the controlling regulations 
governing the payment of monetary benefits.  



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

